Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Double Patenting
2.       Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11232661 B2 and 1-17 of U.S. Patent No. 10650628 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
3.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishidai (US 2013/0237189 A1) (hereinafter Nishidai) in view of Wadhwani (US 2016/0267730 A1) (hereinafter Wadhwani).
               Regarding claim 1, Nishidai discloses  a system (Fig. 1 and 3, communication system 1, vehicle 10, portable machine 20, portable terminal 30, para 0096, vehicle control unit 14, controls on-board apparatuses or acquires vehicle information, para 0058-0061, portable machine 20 functions as key of vehicle 10, portable machine 20 includes key unique to vehicle 10, and typically physical key of vehicle 10 (i. e., tangible key as replacement key)) comprising: 
one or more processors configured to receive identifying information about a vehicle via an onboard diagnostic interface device coupled with the vehicle (para 0028 and 0063, predetermined application program for vehicle 10 and use portable terminal 30- portable phone, smartphone, portable information terminal (PDA)), 
the one or more processors configured to obtain programming information useful to program the vehicle to accept a key to activate the vehicle (para 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, para 0068-0069, vehicle program is activated, vehicle 10 performs control operation, based on received control description, para 0093, vehicle program creates a control description for vehicle 10 or instruction therefor, based on user's operation (lock of a door, start of an engine)).
Nishidai specifically fails to disclose the one or more processors configured to program the vehicle or direct a user to program the vehicle to accept the replacement key to activate the vehicle using the programming information.
In analogous art, Wadhwani discloses the one or more processors configured to program the vehicle or direct a user to program the vehicle to accept the replacement key to activate the vehicle using the programming information (Fig. 2, SmartKey fob 286b, para 0034, system use credentials, actual software components for SmartKey FOB (i.e., tangible), para 0124-0125, device associated by device ID is a vehicle and smart key configured to pass information from vehicle via mobile phone, para 0017, SmartKey fob with additional peripheral devices interconnected to a number of user peripheral devices (e.g., programmable for changing functions under different contexts) 111a-c, para 151-152, device setting update, software update and medium of 18, wherein the key server is an OEM key server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicle portable machine (as an "FOB") of a vehicle user communicates with a vehicle through radio waves disclosed by Nishidai to use programmable device in communication with the processor and configured to communicate with outside devices  as taught by Wadhwani to use SmartKey fob and cause SmartKey application or component to instantiate unlock vehicle feature and re-program SmartKey fob for making access to the features and data more reliable and secure [Wadhwani, paragraph 0018].
Regarding claim 2, Nishidai discloses the system of claim 1, wherein the one or more processors are configured to receive the identifying information from an onboard diagnostic card as the interface device (paragraph 0069, identification code matches a most recent communication identification code, the vehicle 10 performs a control operation, based on the received control description, paragraph 0064-0065, vehicle 10 generates a new communication identification code, identification code serving as a key with which the vehicle 10 authenticates).
Regarding claim 3, Nishidai discloses the system of claim 1, wherein the key is a replacement key, prior to programming the vehicle to accept the key to activate the vehicle, the vehicle is restricted to accepting another previous key to activate the vehicle (para 0069, identification code matches a most recent communication identification code, the vehicle 10 performs a control operation, based on the received control description, para 0064-0065, vehicle 10 generates a new communication identification code, identification code serving as a key with which the vehicle 10 authenticates).
Regarding claim 4, Nishidai discloses the system of claim 1, wherein the one or more processors are configured to be communicatively connected with the interface device via a wireless connection (Fig. 3, para 09, 0016, system use public line network, transmits signal to on-board controller in vehicle through portable machine).
Regarding claim 5, Nishidai discloses the system of claim 1, wherein the one or more processors are configured to be communicatively connected with the interface device via a wired connection (Fig. 3, para 0096, vehicle control unit 14 transmits or acquired vehicle information, or the like to terminal 30 and FOB 20 through vehicle communication unit 11, Fig. 3, para 0009, 0016, system transmits signal to an on-board controller in a vehicle through portable machine communication unit that conducts wireless communications).
Regarding claim 6, Nishidai discloses the system of claim 1, wherein the one or more processors are included in a mobile phone (paragraph 0063, portable terminal 30 include a portable phone, a smartphone, a portable information terminal (PDA)).
Regarding claim 7, Nishidai discloses a method (Fig. 1 and 3, communication system 1, vehicle 10, portable machine 20, portable terminal 30, paragraph 0096, vehicle control unit 14, controls on-board apparatuses or acquires vehicle information, paragraph 0058-0061, portable machine 20 functions as key of vehicle 10, portable machine 20 includes key unique to vehicle 10, and typically physical key of vehicle 10 (i. e., tangible key as replacement key)) comprising: 
obtaining identifying information of a vehicle using an electronic device that is coupled with the vehicle via an onboard diagnostic interface device (Fig. 3, para 0096, vehicle control unit 14 transmits or acquired vehicle information, or the like to terminal 30 and FOB 20 through vehicle communication unit 11, Fig. 3, para 0009, 0016, system transmits signal to an on-board controller in a vehicle through portable machine communication unit that conducts wireless communications); 
obtaining, via the electronic device, programming information used to program the vehicle to accept a key to activate the vehicle using the identifying information (para 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, para 0068-0069, vehicle program is activated, vehicle 10 performs a control operation, based on the received control description, para 0093, vehicle program creates a control description for vehicle 10 or instruction therefor, based on a user's operation (lock of a door, start of an engine).
Nishidai specifically fails to disclose system using the programming information to program the vehicle or to direct a user to program the vehicle to accept the key to activate the vehicle.
In analogous art, Wadhwani discloses system using the programming information to program the vehicle or to direct a user to program the vehicle to accept the key to activate the vehicle (Fig. 2, SmartKey fob 286b, paragraph 0124-0125, device associated by device ID is a vehicle and smart key configured to pass information from vehicle via mobile phone, paragraph 0017, SmartKey fob with additional peripheral devices interconnected to a number of user peripheral devices (e.g., programmable for changing functions under different contexts) 111a-c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicle portable machine (as an "FOB") of a vehicle user communicates with a vehicle through radio waves disclosed by Nishidai to use programmable device in communication with the processor and configured to communicate with outside devices  as taught by Wadhwani to use SmartKey fob and cause the SmartKey application/component to instantiate unlock vehicle feature and re-program SmartKey fob for making access to the features and data more reliable and secure [Wadhwani, paragraph 0018].
Regarding claim 8, Nishidai discloses the method of claim 7, wherein the identifying information and the programming information is obtained using a mobile phone or a tablet computer as the electronic device (paragraph 0063, portable terminal 30 include a portable phone, a smartphone, a portable information terminal (PDA)).
Regarding claim 9, Nishidai discloses the method of claim 7, wherein, prior to programming the vehicle to accept the key to activate the vehicle, the vehicle is restricted to only accepting another previous key to activate the vehicle (paragraph 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, para 0011, vehicle determines whether or not registration of key code is correct, and completes registration if this registration correct, para 0070, system prevents communication identification code from being reused and restrict use, para 0093, vehicle program creates control description for vehicle 10 or instruction therefor, based on user's operation (lock of door, start of engine).
Regarding claim 10, Nishidai discloses the method of claim 7, wherein the identifying information is obtained from the vehicle via a wireless communication connection between the onboard diagnostic interface device and the electronic device (para 0136, controls on-board apparatuses or acquires vehicle information, based on user's command, para 0007, vehicle information setting device configured to set and control on-board apparatuses). 
Regarding claim 11, Nishidai discloses the method of claim 7, wherein the identifying information is obtained from the vehicle via a wired connection between the onboard diagnostic interface device and the electronic device (Fig. 3, para 0009, 0016, system use public line network, transmits signal to an on-board controller in vehicle through portable machine, paragraph 0093, vehicle program creates a control description for vehicle 10 or instruction therefor, based on a user's operation (lock of a door, start of an engine)).
Regarding claim 12, Nishidai discloses the method of claim 7, wherein the identifying information includes a vehicle identification number (para 0069, identification code matches recent communication identification code, vehicle 10 performs control operation, based on received control description, para 0064-65, vehicle 10 generates new communication identification code serving as key with which vehicle 10 authenticates).
Regarding claim 13, Nishidai discloses the method of claim 7, wherein the programming information differs for different vehicles (para 0068-0069, vehicle program is activated, vehicle 10 performs a control operation, based on received control description, para 0011, vehicle determines whether or not the registration of key code is correct, and completes registration if registration is correct).
Regarding claim 14, Nishidai discloses the method of claim 7, wherein the programming information includes operations to be performed by the user using the vehicle (para 0059, transmits/receives various commands, information, and the like through communications, para 0062, portable machine 20 receive command, information, or transmitted from vehicle 10).
Regarding claim 15, Nishidai discloses the method of claim 7, further comprising: receiving an indication at the electronic device that the vehicle was successfully programmed to accept the key (para 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, para 0061, system triggers machine 20 and vehicle 10 to initiate authentication process and if authentication process successfully completed based on code verification, para 0069, transmits command with identification code and identification code matches, vehicle 10 performs control operation).
Regarding claim 16, Nishidai discloses a method comprising: communicatively linking, via one or more communication networks, an onboard diagnostic interface device with an engine control unit of a vehicle and with a back-end programming machine that is remotely located from the vehicle (Fig. 1 and 3, communication system 1, vehicle 10, portable machine 20, portable terminal 30, paragraph 0096, vehicle control unit 14, controls on-board apparatuses or acquires vehicle information, paragraph 0058-0061, portable machine 20 functions as key of vehicle 10, portable machine 20 includes key unique to vehicle 10, and typically physical key of vehicle 10 (i. e., tangible key as replacement key)); 
communicating identifying information about the vehicle to the programming machine via the interface device and the one or more communication networks (Fig. 3, para 0096, vehicle control unit 14 transmits or acquired vehicle information, or the like to terminal 30 and FOB 20 through vehicle communication unit 11, Fig. 3, para 0009, 0016, system transmits signal to an on-board controller in a vehicle through portable machine communication unit that conducts wireless communications); 
determining, at the programming machine, programming information needed to program the engine control unit of the vehicle to accept a replacement key to activate the vehicle (paragraph 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, paragraph 0068-0069, vehicle program is activated, vehicle 10 performs a control operation, based on the received control description, paragraph 0093, vehicle program creates a control description for vehicle 10 or instruction therefor, based on a user's operation (lock of a door, start of engine); 
sending the programming information from the programming machine to the interface device (para 0077, vehicle communication unit 11 transmits communication identification code to portable machine communication unit 21).
Nishidai specifically fails to disclose sending the programming information from the programming machine to the interface device via the one or more communication networks.
In analogous art, Wadhwani discloses sending the programming information from the programming machine to the interface device via the one or more communication networks (Fig. 2, SmartKey fob 286b, paragraph 0124-0125, device associated by device ID is a vehicle and smart key configured to pass information from vehicle via mobile phone, paragraph 0017, SmartKey fob with additional peripheral devices interconnected to a number of user peripheral devices (e.g., programmable for changing functions under different contexts) 111a-c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicle portable machine (as an "FOB") of a vehicle user communicates with a vehicle through radio waves disclosed by Nishidai to use programmable device in communication with the processor and configured to communicate with outside devices  as taught by Wadhwani to use SmartKey fob and cause the SmartKey application/component to instantiate unlock vehicle feature and re-program SmartKey fob for making access to the features and data more reliable and secure [Wadhwani, paragraph 0018].
Regarding claim 17, Nishidai discloses the method of claim 16, further comprising: programming the engine control unit of the vehicle to accept the replacement key to activate the vehicle using the one or more actions and programming information (para 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, para 0011, vehicle determines whether or not registration of key code is correct, and completes registration if this registration correct, para 0070, system prevents communication identification code from being reused and restrict use again, para 0093, vehicle program creates control for vehicle 10 or instruction therefor, based on user's operation (lock of door, start of engine).
Regarding claim 18, Nishidai fails to disclose the method of claim 16, wherein, prior to programming the engine control unit of the vehicle to accept the replacement key to activate the vehicle, the engine control unit is restricted to only accepting another previous key to activate the vehicle.
In analogous art, Wadhwani discloses the method of claim 16, wherein, prior to programming the engine control unit of the vehicle to accept the replacement key to activate the vehicle, the engine control unit is restricted to only accepting another previous key to activate the vehicle (para 151-152, device setting update, a software update. and medium of 18, wherein key server is an OEM key server , Fig. 2, SmartKey fob 286b, para 0124-0125, device associated by device ID is a vehicle and smart key configured to pass information from vehicle via mobile phone, para 0129, smart key apparatus transfer settings used for a first vehicle to a second vehicle, para 0249, settings for first vehicle applied to second vehicle via said key fab and mobile phone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicle portable machine (as an "FOB") of a vehicle user communicates with a vehicle through radio waves disclosed by Nishidai to use programmable device in communication with the processor and change settings for a first vehicle can be applied to a second vehicle via said key fab and a mobile phone as taught by Wadhwani to use SmartKey fob and cause the SmartKey application/component to change settings for a first vehicle can be applied to a second vehicle via said key fab and a mobile phone for making access to the features and data more reliable and secure [Wadhwani, paragraph 0249].
Regarding claim 19, Nishidai discloses the method of claim 16, wherein communicatively linking the interface device with the programming machine includes establishing a wireless communication connection between the interface device and one or more communication networks (Fig. 3, para 0009, 0016, system use public line network, transmits signal to an on-board controller in vehicle through portable machine, para 0093, vehicle program creates a control description for vehicle 10 or instruction therefor, based on a user's operation (lock of a door, start of an engine)).
Regarding claim 20, Nishidai discloses the method of claim 16, wherein communicating the identifying information about the vehicle to the programming machine via the interface device includes obtaining the identifying information from the engine control unit using the interface device, wherein the identifying information includes at least a vehicle identification number (para 0069, identification code matches recent communication identification code, vehicle 10 performs control operation, based on received control description, para 0064-65, vehicle 10 generates new communication identification code serving as key with which vehicle 10 authenticates).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                          /MIRZA F ALAM/Primary Examiner, Art Unit 2689